Case 3:11-cv-05479-PGS-LHG Document 648 Filed 03/12/20 Page 1 of 2 PageID: 12120




  IN RE EFFEXOR ANTITRUST
  LITIGATION,                                         : UNITED STATES DISTRICT COURT
                                                           DISTRICT OF NEW JERSEY



  THIS DOCUMENT RELATES TO                            :      Master Docket: 11-5479 (PGS)
  ALL ACTIONS
                                                                         ORDER


           THIS MATTER having come before the Court on the parties’ application to appoint a

 mediator and to stay all discovery deadlines during the mediation (ECF No. 647); and the parties

 having conferred and selected a mediator; and for good cause otherwise appearing:

           IT IS on this   (“   day of March, 2020,

           ORDERED that, upon consent of the parties, Faith Hochberg, U.S.D.J. (Ret.)

 (hereinafter, the “Mediator”) is hereby appointed to serve as the mediator; and it is further

           ORDERED that the Mediator may meet with counsel and the parties jointly or exparte;

 and it is further

           ORDERED that all information presented to the Mediator shall be deemed confidential

 and shall be disclosed by the Mediator only upon consent of counsel, except as necessary to

 advise the Court of an apparent failure to participate in good faith; and it is further

           ORDERED that, if necessary, the Mediator shall have the ability to communicate with

 Judge Sheridan, the Magistrate Judge, or the Special Masters of discovery regarding the

 mediation; and it is further

           ORDERED that the Mediator shall not be subject to subpoena by any party; and it is

 further
Case 3:11-cv-05479-PGS-LHG Document 648 Filed 03/12/20 Page 2 of 2 PageID: 12121



           ORDERED that no statements made or documents prepared for mediation shall be

 disclosed in any subsequent proceeding or be construed as an admission against any party; and it

 is further

           ORDERED that discovery is hereby stayed for two months from the date of this Order

 with a corresponding two-month extension for all discovery deadlines in this matter; and it is

 further

           ORDERED that discovery may be stayed by this Court beyond the two-month period

 provided above upon recommendation from the Mediator that such a stay would help facilitate

 further mediation efforts; and it is further

           ORDERED that the parties are directed to notify the Court of the status of this matter

 immediately after the mediation has concluded.




                                                        PETER G. SHERIDAN, U.S.D.J.
